Case 1:18-cv-11505-ER-BCM Document 123 Filed 06/14/21 Page 1 of 1




                                                                         6/14/21




                                Application GRANTED. Plaintiff's motion to
                                vacate its stipulation of voluntary dismissal is
                                hereby withdrawn. The Clerk of Court is
                                respectfully directed to close Dkt. Nos. 116 and
                                119. SO ORDERED.


                                ___________________
                                Barbara Moses
                                United States Magistrate Judge
                                June 14, 2021
